Citation Nr: 0832152	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-30 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
right shoulder disorder.

2.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
right elbow disorder.

3.  Entitlement to an increased evaluation for right wrist 
disorder, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
right finger injury, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for residuals of a 
right ankle disorder, currently evaluated as 20 percent 
disabling.




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  A February 2003 rating decision denied service connection 
for entitlement to service connection for a right arm 
disorder, to include right rotator cuff dysfunction and right 
elbow tendonitis.

2.  The additional evidence received since the time of the 
final February 2003 rating decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a right shoulder 
disorder.

3.  The additional evidence received since the time of the 
final February 2003 rating decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a right elbow disorder.

4.  The veteran's right wrist disorder is manifested by 
limited motion.

5.  The veteran's residuals of a right index finger injury 
include flexion deformity, cold intolerance, persistent pain, 
and functional impairment.

6.  The veteran's right ankle disorder is manifested by 
marked limited motion of the ankle, but not by functional 
loss.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right shoulder disorder is not new 
and material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right elbow disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

3.  The criteria for an increased evaluation for a right 
wrist disorder are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5215 
(2007).

4.  The criteria for an increased evaluation for residuals of 
a right index finger injury are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5225 (2007).

5.  The criteria for an increased evaluation for a right 
ankle disorder are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims to reopen, and for 
increased evaluations, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  Prior to initial adjudication of the veteran's 
claims, a letter dated in December 2004 satisfied the duty to 
notify provisions with respect to the claims for increased 
evaluations; a letter dated in November 2005 with respect to 
the claims to reopen satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating by a letter dated in March 2006.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the veteran was notified of the regulations 
pertinent to claims to reopen based on the submission of new 
and material evidence in November 2005; the August 2006 
statement of the case set out what specific evidence was 
required to reopen.  The veteran had both notice of what 
evidence was required to reopen and a sufficient period of 
time in which to submit same prior to readjudication in the 
October 2006 supplemental statement of the case.  See Kent v. 
Nicholson, 20 Vet. App 1 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  Thus, the purpose behind the notice requirement has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that although VCAA notice errors 
are presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication), cert. granted as Peake v. 
Sanders, ____ U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-
1209).; Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained; VA outpatient treatment records for the period 
January 1971 to December 1972 were sought, and formally found 
to be nonexistent or unavailable in a June 2006 memorandum.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The veteran was also 
accorded VA examinations in February 2005 and December 2006.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473.   

Additionally, all of the evidence in the veteran's claims 
folder has been thoroughly reviewed.  Although reasons and 
bases must be provided in supporting a Board decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

New and Material Evidence Claims

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  The regulation regarding 
new and material evidence was recently amended.  Compare 38 
C.F.R. § 3.156(a) (2001), with 38 C.F.R. § 3.156(a) (2007).  
This amendment to 38 C.F.R. § 3.156(a) applies only to claims 
to reopen a finally decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claims of 
entitlement to service connection for a right shoulder 
disorder and for a right elbow disorder was filed in October 
2004.  Therefore, the current, amended regulation applies.  

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156.

The recent decision of the United States Court of Appeal for 
the Federal Circuit (Federal Circuit) in Boggs v. Peake, No. 
2007-7137 (Fed. Cir. Mar. 26, 2008) has also been considered.  
In Boggs, the Federal Circuit held that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury.  Rather, 
the two claims must be considered independently.  See Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  However, in this 
case, the veteran is claiming a different etiological theory 
for the same conditions (a right shoulder disorder and a 
right elbow disorder); he previously claimed that they were 
directly related to service, and now claims them secondary to 
a service connected disorder.  Thus, the veteran's October 
2004 claim is not new; it is for the same disability on a 
different etiological basis.  The Federal Circuit has stated 
that "a new theory of causation for the same disease or 
injury that was the subject of a previously denied claim 
cannot be the basis of a new claim under [38 C.F.R.] 
§ 7104(b)."  

The RO denied service connection for a right arm disorder in 
February 2003, and notified the veteran of the decision that 
same month.  The rating decision was not appealed and that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104 
(2007).  The matters under consideration in this case at that 
time were whether the veteran's right arm disorder, to 
include right rotator cuff dysfunction and right elbow 
tendonitis, occurred in service, and whether the right arm 
disorder was related to an inservice incident or disease.  In 
order for the veteran's claim to be reopened, evidence must 
have been presented or secured since the February 2003 rating 
decision which is relevant to, and probative of, these 
matters.

Right Shoulder

The evidence of record at the time of the February 2003 
rating decision relevant to the veteran's claim for service 
connection included his service medical records, and VA 
outpatient treatment records dated from January 1995 to 
January 2001, and VA examinations dated in September 2002 and 
October 2002.  The additional evidence added to the record 
since the February 2003 rating decision pertinent to the 
veteran's claim to reopen includes private medical records 
dated from 1990 to 2004, VA outpatient treatment records 
dated from January 2002 to December 2004, from July 2005 to 
May 2006, and from August 2006 to November 2006; and a VA 
examination report dated in February 2005.

The RO denied the veteran's claim for entitlement to service 
connection for a right arm disorder, to include right rotator 
cuff dysfunction in February 2003.  At that time, there was 
no evidence of a right shoulder injury or disorder in 
service, and no evidence that the veteran's right shoulder 
disorder was related to an inservice incident or disease.  
This continues to be the case.  

During the February 2005 VA examination, the examiner 
concluded that neither the veteran's service-connected right 
wrist disorder nor his service-connected right index finger 
condition resulted in his right shoulder disorder due to 
overuse and possibly trauma to the involved structures.  
Moreover, the examiner noted the veteran's belief that his 
right shoulder disorder was directly related to service as 
having been caused by the initial inservice injury.  However, 
the examiner indicated that, based on the evidence of record, 
there was also no evidence that the claimed right shoulder 
disorder was related directly to service.  Thus, although a 
new opinion has been provided with respect to the 
relationship between the veteran's current right shoulder 
disorder and his military service, as well as between the 
veteran's current right shoulder disorder and his other 
service-connected disorders, 


that opinion does not raise a reasonable possibility of 
substantiating the veteran's claim for service connection.  
See 38 C.F.R. § 3.156.

Accordingly, although this evidence is "new," as it had not 
been previously considered by VA, it is not "material" as 
it does not raise the reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the issue 
of entitlement to service connection for a right shoulder 
disorder is not reopened.  As new and material evidence to 
reopen the finally disallowed claim has not been submitted, 
the benefit of the doubt doctrine is not for application.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Right Elbow

The evidence of record at the time of the February 2003 
rating decision relevant to the veteran's claim for service 
connection included his service medical records, and VA 
outpatient treatment records dated from January 1995 to 
January 2001, and VA examinations dated in September 2002 and 
October 2002.  The additional evidence added to the record 
since the February 2003 rating decision pertinent to the 
veteran's claim to reopen includes private medical records 
dated from 1990 to 2004, VA outpatient treatment records 
dated from January 2002 to December 2004, from July 2005 to 
May 2006, and from August 2006 to November 2006; and a VA 
examination report dated in February 2005.

The RO denied the veteran's claim for entitlement to service 
connection for a right arm disorder, to include elbow 
tendonitis, in February 2003.  At that time, there was no 
evidence of a right elbow injury or disorder in service, and 
no evidence that the veteran's right elbow disorder was 
related to an inservice incident or disease.  This continues 
to be the case.  

During the February 2005 VA examination, the examiner 
concluded that neither the veteran's service-connected right 
wrist disorder nor his service-connected right index finger 
condition resulted in his right elbow disorder due to overuse 
and possibly trauma to the involved structures.  Moreover, 
the examiner noted the veteran's belief that his right elbow 
disorder was directly related to service as having been 
caused by the initial inservice injury.  However, the 
examiner indicated that, based on the evidence of record, 
there was also no evidence that the claimed right elbow 
disorder was related directly to service.  Thus, although a 
new opinion has been provided with respect to the 
relationship between the veteran's current right elbow 
disorder and his military service, as well as between the 
veteran's current right elbow disorder and his other service-
connected disorders, that opinion does not raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection.  See 38 C.F.R. § 3.156.

Accordingly, although this evidence is "new," as it had not 
been previously considered by VA, it is not "material" as 
it does not raise the reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the issue 
of entitlement to service connection for a right elbow 
disorder is not reopened.  As new and material evidence to 
reopen the finally disallowed claim has not been submitted, 
the benefit of the doubt doctrine is not for application.  
Annoni, 5 Vet. App. at 467.

Increased Evaluation Claims

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations 
do not require that all cases show all findings specified by 
the Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 


55, 58 (1994).  Additionally, VA has a duty to consider the 
possibility of assigning staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007)

Right Wrist

The veteran's right wrist disorder is currently evaluated as 
10 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5215.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5215 (2007).  This hyphenated code is 
intended to show that the veteran's disability was rated 
analogously to limitation of motion of the wrist under 
Diagnostic Code 5215.  See 38 C.F.R. § 4.20 (2007) (an 
unlisted condition may be rated under a closely related 
disease or injury in which the functions affected, anatomical 
localization, and symptomatology are closely analogous); 38 
C.F.R. § 4.27 (2007) (unlisted disabilities rated by analogy 
are coded first by the numbers of the most closely related 
body part and then "99").  Diagnostic Code 5215 provides 
for a single 10 percent evaluation for limitation of the 
wrist, either on the basis that dorsiflexion is limited to 
less than 15 degrees or that palmar flexion is limited to in 
line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 
5215.  As a 10 percent evaluation is the maximum rating for 
this disorder under the provisions of Diagnostic Code 5215, a 
higher rating is not warranted.  

In this regard, it has been considered whether functional 
loss exists with respect to the veteran's right wrist.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); see also DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The United States Court 
of Appeals for Veterans Claims (Court) has clearly 
established that DeLuca is applicable to the functional 
equivalent of limitation of motion.  However, in this case, 
the veteran is in receipt of the maximum evaluation for 
limitation of motion of the right wrist as a 10 percent has 
been assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5215; 
Johnston v. Brown, 10 Vet. App. 80 (1997).  Moreover, on VA 
examination in December 2006, the examiner indicated that 
there was no change in range of motion on repetition, and 
that there was no evidence of functional impairment due to 
pain, repetitive use, fatigue, weakness, lack of endurance, 
or incoordination.  


Accordingly, an evaluation greater than 10 percent on the 
basis of functional loss is not warranted.

Other diagnostic codes pertaining to injuries of the wrist 
have also been reviewed for applicability.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  A higher evaluation is 
not warranted under Diagnostic Code 5214, as the medical 
evidence of record does not show that the veteran's right 
wrist is ankylosed.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5214 (2007).  Moreover, there is no evidence of neurological 
symptoms in the right wrist.  Accordingly, a separate 
evaluation under Diagnostic Code 8515 is not for application.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2007).  
Accordingly, a rating in excess of 10 percent is not 
warranted for the veteran's service-connected right wrist 
disorder under an alternate diagnostic code.

Consideration has also been given to the provisions of 38 
C.F.R. § 3.321(b) (2007).  Marked interference of employment 
has not been shown to be due to the veteran's right wrist 
disorder and there is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the veteran's earning capacity due to the 
disability at issue.  Moreover, the veteran has not required 
frequent hospitalization for his right wrist disorder, and 
the reported manifestations of the disability are not in 
excess of those contemplated by the schedular criteria.  
Therefore, in the absence of those factors enumerated in 38 
C.F.R. § 3.321(b)(1), the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, the RO's 
failure to consider or to document its consideration of this 
section was not prejudicial to the veteran.

Because the maximum schedular evaluation is currently 
assigned for limitation of motion of the wrist, and the 
remaining evidence of record does not support a higher 
evaluation under alternate criteria at any time during the 
period of this appeal, the preponderance of the evidence is 
against the veteran's claim for an increased evaluation.  See 
Hart, 21 Vet. App. at 510.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right Index Finger

The veteran's right index finger injury residuals are 
currently evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5225.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5299-5225.  This 
hyphenated code is intended to show that the veteran's 
disability was rated analogously to anklyosis of the index 
finger.  See 38 C.F.R. §§ 4.20, 4.27.  Under Diagnostic Code 
5225, a single 10 percent evaluation is warranted when the 
medical evidence of record shows favorable or unfavorable 
anklyosis of the index finger.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5225.  As a 10 percent evaluation is the 
maximum rating for this disorder under the provisions of 
Diagnostic Code 5225, a higher rating is not warranted.  

Whether an evaluation greater than 10 percent for the 
veteran's right index finger injury residuals is warranted 
under other potentially applicable diagnostic codes has also 
been considered.  See Schafrath, 1 Vet. App. at 595.  While 
Diagnostic Code 5229 provides for limitation of motion of the 
index finger, the maximum evaluation available, 10 percent, 
would not provide a higher evaluation than that already 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2007).  
Accordingly, a rating in excess of 10 percent is not 
warranted for the veteran's service-connected right wrist 
disorder under an alternate diagnostic code.

Consideration has also been given to whether there is any 
additional functional loss not contemplated in the currently 
assigned 10 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLuca, 8 Vet. App. at 206.  Factors involved 
in evaluating and rating disabilities of the joints include: 
weakness; fatigability; lack of coordination; restricted or 
excess movement of the joint; or, pain on movement.  38 
C.F.R. § 4.45.  The February 2005 VA examination reported 
revealed that while the veteran had a chronic, aching feeling 
throughout the right index finger, his functional range of 
motion of the index finger was not significantly affected by 
pain, fatigues, weakness, repetition, flareups, or 
incoordination.  Moreover, although during the December 2006 
VA examination, the examiner indicated that that there was 
functional impairment due to pain, pain on repetitive use, 
and due to cold intolerance, the record does not show that 
this functional impairment is more than that already 
contemplated in the currently assigned evaluation.  
Accordingly, an increased evaluation on the basis of 
functional loss is not warranted.  

Consideration has also been given to the provisions of 38 
C.F.R. § 3.321(b) (2007).  Marked interference of employment 
has not been shown to be due to the veteran's right index 
finger residuals and there is no indication in the record 
that the schedular evaluations are inadequate to evaluate the 
impairment of the veteran's earning capacity due to the 
disability at issue.  Moreover, the veteran has not required 
frequent hospitalization for his right index finger injury 
residuals, and the reported manifestations of the disability 
are not in excess of those contemplated by the schedular 
criteria.  Therefore, in the absence of those factors 
enumerated in 38 C.F.R. § 3.321(b)(1), the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
veteran.

Because the maximum schedular evaluation is currently 
assigned for the veteran's right index finger injury 
residuals, and the remaining evidence of record does not 
support a higher evaluation under alternate criteria at any 
time during the period of this appeal, the preponderance of 
the evidence is against the veteran's claim for an increased 
evaluation.  See Hart, 21 Vet. App. at 510.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. 
App. at 49.

Right Ankle

The veteran's right ankle disorder is currently evaluated as 
20 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2007).  Under Diagnostic Code 5271, a 
20 percent evaluation is warranted when the medical evidence 
of record shows marked limitation of ankle motion.  Id.  As a 
20 percent evaluation is the maximum rating for this disorder 
under the provisions of Diagnostic Code 5271, a higher rating 
is not warranted.  

Whether an evaluation greater than 20 percent for the 
veteran's right ankle disorder is warranted under other 
potentially applicable diagnostic codes has also been 
considered.  See Schafrath, 1 Vet. App. at 595.  But the 
objective medical evidence of record does not indicate 
anklyosis of the ankle, astragalectomy, malunion of the os 
calcis or astragalus, or anklyosis of the subastragalar or 
tarsal joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 
5272, 5273, 5274 (2007).  Moreover, although it was noted on 
VA examination in December 2006 that there were moderate 
degenerative changes of the tibia-fibula joint, there is no 
evidence that there was actual nonunion or malunion of the 
tibia and fibula which resulted in a marked ankle disability.  
Accordingly, an increased evaluation for the veteran's right 
ankle disorder is not warranted based on these other 
diagnostic codes.

Consideration has also been given to whether there is any 
additional functional loss not contemplated in currently 
assigned 20 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLuca, 8 Vet. App. at 206.  The February 2005 
VA examination reported revealed that while the veteran had 
pain throughout the entire range of motion of the ankle, his 
functional range of motion was not significantly affected by 
pain, fatigues, weakness, repetition, flareups, or 
incoordination.  Moreover, during the December 2006 VA 
examination, the examiner indicated that the veteran's ankle 
disorder was significant, but also noted that there was no 
additional dysfunction due to pain, repetitive use, fatigue, 
weakness, or lack of endurance.  Accordingly, the Board finds 
that there is no additional functional loss not contemplated 
in the 20 percent rating and that an increased evaluation on 
this basis is not warranted.  

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b).  Marked interference of employment has 
not been shown to be due to the veteran's right ankle 
disorder and there is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the veteran's earning capacity due to the 
disability at issue.  Moreover, the veteran has not required 
frequent hospitalization for his right ankle disorder, and 
the reported manifestations of the disability are not in 
excess of those contemplated by the schedular criteria.  
Therefore, in the absence of those factors enumerated in 38 
C.F.R. § 3.321(b)(1), the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, the RO's 
failure to consider or to document its consideration of this 
section was not prejudicial to the veteran.

Because the maximum schedular evaluation is currently 
assigned for limitation of motion of the ankle, and the 
remaining evidence of record does not support a higher 
evaluation under alternate criteria at any time during the 
period of this appeal, the preponderance of the evidence is 
against the veteran's claim for an increased evaluation.  See 
Hart, 21 Vet. App. at 510.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for a right shoulder disorder is denied.

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for a right elbow disorder is denied.

An increased evaluation for the veteran's right wrist 
disorder is denied.

An increased evaluation for the veteran's residuals of a 
right index finger injury is denied.

An increased evaluation for the veteran's right ankle 
disorder is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


